             Case 19-14686                   Doc          Filed 04/16/21                Entered 04/16/21 14:10:30                           Desc Main
                                                              Document                  Page 1 of 7

Fill in this information to identify the case:

Debtor 1
                           Rodolfo Ayala

Debtor 2
(Spouse, if filing)        Kimberly Ayala

United States Bankruptcy Court for the:            Northern           District of      Illinois
                                                                                     (State)

Case number              19-14686



Official Form 410S1
Notice of Mortgage Payment Change                                                                                                                                  12/15
If the debtor’s plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the
debtor’s principal residence, you must use this form to give notice of any changes in the installment payment amount. File this form
as a supplement to your proof of claim at least 21 days before the new payment amount is due. See Bankruptcy Rule 3002.1.
     Name of creditor:           Nationstar Mortgage LLC d/b/a Mr. Cooper                                  Court claim no. (if known):           8


     Last 4 digits of any number you use to                                                                Date of payment change:
     Identify the debtor’s account:                       7537                                             Must be at least 21 days after            06/01/2021
                                                                                                           date
                                                                                                           of this notice


                                                                                                           New total payment                         $1,506.15
                                                                                                           Principal, interest, and escrow, if
                                                                                                           any



Part 1:               Escrow Account Payment Adjustment
1. Will there be a change in the debtor’s escrow account payment?
       No
       Yes. Attach a copy of the escrow account statement prepared in a form consistent with applicable nonbankruptcy law. Describe
            the basis for the change. If a statement is not attached, explain why:


               Current escrow payment:          $585.05                                        New escrow payment:        $758.80


Part 2:               Mortgage Payment Adjustment
2. Will the debtor’s principal and interest payment change based on an adjustment to the interest rate on the debtor’s
variable-rate account?
       No
       Yes. Attach a copy of the rate change notice prepared in a form consistent with applicable non-bankruptcy law. If a notice is not
            attached, explain why:


               Current interest rate                                      %                    New interest rate:                                    %

               Current principal and interest payment:           $                             New principal and interest payment:          $


Part 3:               Other Payment Change
3. Will there be a change in the debtor’s mortgage payment for a reason not listed above?

       No
       Yes. Attach a copy of any documents describing the basis for the change, such as a repayment plan or loan modification agreement.
               (Court approval may be required before the payment change can take effect.)

               Reason for change:

               Current mortgage payment:           $                                           New mortgage payment:         $




Official Form 410S1                                                  Notice of Mortgage Payment Change                                                            page 1
            Case 19-14686                 Doc       Filed 04/16/21                 Entered 04/16/21 14:10:30                 Desc Main
                                                        Document                   Page 2 of 7



Debtor 1            Rodolfo Ayala                                                             Case number (if known)   19-14686
                    First Name        Middle Name         Last Name



Part 4:         Sign Here
The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and
telephone number.
Check the appropriate box.

         I am the creditor.

         I am the creditor’s authorized agent.


I declare under penalty of perjury that the information provided in this claim is true and correct to the best of my
knowledge, information, and reasonable belief.



x       /s/ Peter C. Bastianen                                                                       Date        4/16/2021
    Signature



Print                  Peter C. Bastianen                                                            Title      Attorney for Creditor
                       First Name           Middle Name               Last Name



Company                Codilis & Associates, P.C.


Address                15W030 North Frontage Road, Suite 100
                       Number          Street

                       Burr Ridge                    IL                    60527
                       City                                State           ZIP Code

                                                                                                                bkpleadingsNORTHERN@il
Contact phone          (630) 794-5300                                                                Email      .cslegal.com

                                                                                                                                         File #14-19-05103

The new payment amount listed above includes recovery of the escrow shortage. If the Debtor timely pays the
escrow shortage in a lump sum, then the new payment amount will decrease per the attached escrow analysis
statement. If this occurs, Creditor will not file a new Payment Change Notice.




Official Form 410S1                                                Notice of Mortgage Payment Change                                       page 2
    Case 19-14686           Doc       Filed 04/16/21   Entered 04/16/21 14:10:30   Desc Main
                                          Document     Page 3 of 7

                                           CERTIFICATE OF SERVICE

       The undersigned, an attorney, hereby certifies that I have served a copy of this Notice
upon the parties listed below, as to the Trustee and Debtor's attorney via electronic notice on
April 16, 2021 and as to the debtor by causing same to be mailed in a properly addressed
envelope, postage prepaid, from 7140 Monroe Street, Willowbrook, IL 60527 before the hour of
5:00 PM on April 16, 2021.

Glenn B Stearns, Chapter 13 Trustee, 801 Warrenville Road Suite 650, Lisle, IL 60532 by
electronic notice through ECF
Rodolfo Ayala , Kimberly Ayala , Debtor(s), 2685 Stoneybrook Lane, Aurora, IL 60502
David M Siegel, Attorney for Debtor(s), 790 Chaddick Drive, Wheeling, IL 60090 by electronic
notice through ECF
Office of U.S. Trustee, 219 S. Dearborn St., Room 873, Chicago, IL 60604 by electronic notice
through ECF




                                                         /s/ Peter C. Bastianen


Berton J. Maley ARDC#6209399
Rachael A. Stokas ARDC#6276349
Peter C. Bastianen ARDC#6244346
Joel P. Fonferko ARDC#6276490
Brenda Ann Likavec ARDC#6330036
Terri M. Long ARDC#6196966
Codilis & Associates, P.C.
15W030 North Frontage Road, Suite 100
Burr Ridge, IL 60527
(630) 794-5300
File #14-19-05103

NOTE: This law firm is a debt collector.
page1
1554                  Case 19-14686               Doc       Filed 04/16/21            Entered 04/16/21 14:10:30 Desc Main
                                                                Document              Page  4 of 7
                                                                                        03/31/2021      OUR INFO
                                            RETURN SERVICE ONLY                                                     ONLINE
                                            PLEASE DO NOT SEND MAIL TO THIS ADDRESS
                                            PO Box 818060                                                           www.mrcooper.com
                                            5801 Postal Road
                                            Cleveland, OH 44181

                                                                                                                    YOUR INFO
                                                                                                                    CASE NUMBER
                                           PERSONAL INFORMATION REDACTED
                                                                                                                    1914686

                                                                                                                    LOAN NUMBER
        KIMBERLY AYALA
        2685 STONEYBROOK LN
                                                                                                                    PROPERTY ADDRESS
        AURORA,IL 60502
                                                                                                                    2685 STONEYBROOK LN
                                                                                                                    AURORA,IL 60502




        Dear KIMBERLY AYALA,

        Why am I receiving this letter?
        An annual escrow analysis was performed on the above referenced account.

        What do I need to know?
        Our records indicate your loan is currently in an active bankruptcy proceeding. The enclosed escrow account disclosure
        statement is for informational purposes only and should not be construed as an attempt to collect a debt.

        What do I need to do?
        If you are represented by an attorney in your bankruptcy, please forward a copy of this letter to such attorney and provide such
        attorney’s name, address and telephone number to us.

        If you have any questions, please call us at 877-343-5602. Our hours of operation are Monday through Friday from 8 a.m. to 5 p.m.
        (CT). Visit us on the web at www.mrcooper.com for more information.

        Sincerely,

        Mr. Cooper
        Bankruptcy Department

        Enclosure: Annual Escrow Account Disclosure Statement




        Mr. Cooper is a brand name for Nationstar Mortgage LLC. Nationstar Mortgage LLC is doing business as Nationstar Mortgage LLC d/b/a Mr.
        Cooper. Mr. Cooper is a registered service mark of Nationstar Mortgage LLC. All rights reserved.
        Please be advised this communication is sent for informational purposes only and is not intended as an attempt to collect, assess, or
        recover a claim against, or demand payment from, any individual protected by the U.S. Bankruptcy Code. If this account has been
        discharged in a bankruptcy proceeding, be advised this communication is for informational purposes only and not an attempt to collect a
        debt against you; however, the servicer/lender reserves the right to exercise the legal rights only against the property securing the loan
        obligation, including the right to foreclose its lien under appropriate circumstances. Nothing in this communication shall be construed as an
        attempt to collect against the borrower personally or an attempt to revive personal liability.
        If you are a successor in interest (received the property from a relative through death, devise, or divorce, and you are not a borrower on the
        loan) that has not assumed, or otherwise become obligated on the debt, this communication is for informational purposes only and is not an
        attempt to collect a debt from you personally.
Case 19-14686   Doc   Filed 04/16/21   Entered 04/16/21 14:10:30   Desc Main
                          Document     Page 5 of 7
                Case 19-14686                 Doc         Filed 04/16/21               Entered 04/16/21 14:10:30 Desc Main
                                                              Document                 Page 6 Escrow
                                                                                              of 7    Account Disclosure Statement
                                        RETURN SERVICE ONLY
                                        PLEASE DO NOT SEND MAIL TO THIS ADDRESS
                                        PO Box 818060                                               Customer Service: 888-480-2432
                                        5801 Postal Road
                                        Cleveland, OH 44181                                         Monday through Thursday from 7 a.m. to 8 p.m. (CT),
                                                                                                    Friday from 7 a.m. to 7 p.m. (CT) and Saturday from 8 a.m.
                                                                                                    to 12 p.m. (CT)

                                                                                                    Tax /Insurance: 866-825-9267
                                                                                                    Monday through Thursday from 8 a.m. to 9 p.m. (ET),
                                                                                                    Friday from 8 a.m. to 7 p.m. (ET) and Saturday from 9 a.m.
                                                                                                    to 3 p.m. (ET)
KIMBERLY AYALA
2685 STONEYBROOK LN                                                                                 Your Loan Number:
AURORA,IL 60502                                                                                     Statement Date: 03/31/2021




        Why am I             Mr. Cooper completed an analysis of your escrow account to ensure that the account is funded correctly, determine any surplus or
   receiving this?           shortage, and adjust your monthly payment accordingly. Mr. Cooper maintains an escrow cushion equal to two months' estimated
                             taxes and insurance (unless limited by your loan documents or state law). This measure helps to avoid negative balance in the event
                             of changing tax and insurance amounts.

   What does this            At this time, your Escrow Account has less money than needed and there is a shortage of $1,495.76. Due to this shortage and
    mean for me?             changes in your taxes and insurance premiums, your monthly escrow payment will increase by $49.10. Eﬀective
                             06/01/2021, your new total monthly payment** will be $1,506.15.
                                                                          Current Monthly                                                           New Monthly
  Total Payment                                                                                            Payment Changes
                                                                                 Payment                                                               Payment
  PRINCIPAL AND INTEREST                                                            $747.35                                  $0.00                        $747.35
  ESCROW                                                                            $585.05                                 $49.10                        $634.15
  SHORTAGE SPREAD                                                                     $0.00                                $124.65                        $124.65
  Total Payment                                                                  $1,332.40                                $173.75                      $1,506.15
  See below for shortage calculation
 What is a Shortage? A shortage is the diﬀerence between the lowest projected balance of your account for the coming year and your minimum
 required balance. To prevent a negative balance, the total annual shortage is divided by 12 months and added to your monthly escrow payment, as shown
 below.


                    Minimum Required Balance                                                                      Lowest Projected Balance
                           $1,075.36                                                                                       ($420.40)


                                                                     $1,495.76 / 12 = $124.65
                                    Please see the Coming Year Projections table on the back for more details
  Escrow Payment                                                               Current Annual                                                 Anticipated Annual
                                                                                                                  Annual Change
  Breakdown                                                                     Disbursement                                                       Disbursement
  COUNTY TAX                                                                          $4,775.74                               $647.46                    $5,423.20
  FHAMIP INS                                                                          $1,209.84                              ($52.20)                    $1,157.64
  HAZARD SFR                                                                          $1,035.00                                ($6.00)                   $1,029.00
  Annual Total                                                                      $7,020.58                                $589.26                    $7,609.84
If you have questions about changes to your property taxes or homeowners’ insurance premiums, please contact your local taxing authority or insurance provider. For more
information about your loan, please sign in at www.mrcooper.com.




Mr. Cooper is a brand name for Nationstar Mortgage LLC. Nationstar Mortgage LLC is doing business as Nationstar Mortgage LLC d/b/a Mr.
Cooper. Mr. Cooper is a registered service mark of Nationstar Mortgage LLC. All rights reserved.
Please be advised this communication is sent for informational purposes only and is not intended as an attempt to collect, assess, or
recover a claim against, or demand payment from, any individual protected by the U.S. Bankruptcy Code. If this account has been
discharged in a bankruptcy proceeding, be advised this communication is for informational purposes only and not an attempt to
collect a debt against you; however, the servicer/lender reserves the right to exercise the legal rights only against the property
securing the loan obligation, including the right to foreclose its lien under appropriate circumstances. Nothing in this communication
shall be construed as an attempt to collect against the borrower personally or an attempt to revive personal liability.
If you are a successor in interest (received the property from a relative through death, devise, or divorce, and you are not a borrower on the loan)
that has not assumed, or otherwise become obligated on the debt, this communication is for informational purposes only and is not an attempt to
collect a debt from you personally.




                                                    This Area Intentionally Left Blank
                                                    This statement is for informational purposes only.
                Case 19-14686                Doc         Filed 04/16/21              Entered 04/16/21 14:10:30                 Desc Main
                                                             Document                Page 7 of 7
The change in your escrow payment** may be based on one or more of the following factors:
PAYMENT(S)                                                TAXES                                              INSURANCE
● Monthly payment(s) received were less than              ● Tax rate and/or assessed value changed           ● Premium changed
   or greater than expected                               ● Exemption status lost or changed                 ● Coverage changed
● Monthly payment(s) received earlier or later            ● Supplemental/Delinquent tax paid                 ● Additional premium paid
   than expected                                          ● Paid earlier or later than expected              ● Paid earlier or later than expected
● Previous overage returned to escrow                     ● Tax installment not paid                         ● Premium was not paid
● Previous deﬁciency/shortage not paid entirely           ● Tax refund received                              ● Premium refund received
                                                          ● New tax escrow requirement paid                  ● New insurance escrow requirement paid
                                                                                                             ● Force placed insurance premium paid

                                               Prior Year Account History and Coming Year Projections
This is a statement of the actual activity in your escrow account from 04/20 through 05/21. This statement itemizes your actual
escrow account transactions since your previous analysis statement or initial disclosure, and projects payments, disbursements, and
balances for the coming year. The projections from your previous escrow analysis are included with the actual payments and disbursements for the prior
year. By comparing the actual escrow payment with the previous projections listed, you can determine where a diﬀerence may have occurred. When applicable,
the letter 'E' beside an amount indicates that a payment or disbursement has not yet occurred but is estimated to occur as shown.
Projections are included to ensure suﬃcient funds are available to pay your taxes and /or insurance for the coming year.Under Federal
Law (RESPA), the lowest monthly balance in your escrow account should be no less than $1,075.36 or 1/6th of the total annual projected disbursement from
your escrow account, unless your mortgage documents or state law speciﬁes otherwise. Your projected estimated lowest account balance of ($420.40) will be
reached in August 2021. When subtracted from your minimum required balance of $1,075.36, an Escrow Shortage results in the amount of $1,495.76. These
amounts are indicated with an arrow (<).

This escrow analysis is based on the assumption that all escrow advances made on your loan prior to your bankruptcy ﬁling date are included
in your bankruptcy plan and will be paid in the plan. This analysis considers insurance, taxes and other amounts that will come due after the
ﬁling of your bankruptcy case.

            Projected         Actual            Projected                Actual                      Description                 Projected            Actual
 Month      Payment          Payment          Disbursement            Disbursement                                                Balance            Balance
                                                                                                         Start                   $3,807.28           $2,923.45
 04/20          $0.00          $575.39                     $0.00              $98.69*  *             FHAMIP INS                     $3,807.28         $3,400.15
 04/20          $0.00           $0.00                      $0.00               $65.31* *              Surpl refund                  $3,807.28         $3,334.84
 05/20          $0.00          $575.39                     $0.00            $2,711.60* *             COUNTY TAX                     $3,807.28          $1,198.63
 05/20          $0.00           $0.00                      $0.00              $98.69*  *             FHAMIP INS                     $3,807.28         $1,099.94
 06/20         $585.05         $585.05                 $2,387.87                $0.00                COUNTY TAX                     $2,004.46         $1,684.99
 06/20          $0.00           $0.00                   $100.82               $98.69*  *             FHAMIP INS                     $1,903.64         $1,586.30
 07/20         $585.05         $585.05                  $100.82               $98.69*  *             FHAMIP INS                     $2,387.87         $2,072.66
 08/20         $585.05         $585.05                     $0.00            $2,711.60* *             COUNTY TAX                     $2,972.92           ($53.89)
 08/20          $0.00           $0.00                   $100.82               $98.69*  *             FHAMIP INS                     $2,872.10         ($152.58)
 09/20         $585.05         $585.05                 $2,387.87                $0.00                COUNTY TAX                     $1,069.28           $432.47
 09/20          $0.00           $0.00                   $100.82               $98.69*  *             FHAMIP INS                       $968.46            $333.78
 10/20         $585.05         $585.05                  $100.82               $98.69*  *             FHAMIP INS                     $1,452.69           $820.14
 11/20         $585.05         $585.05                  $100.82               $96.47*  *             FHAMIP INS                     $1,936.92         $1,308.72
 12/20         $585.05         $585.05                  $100.82               $96.47*  *             FHAMIP INS                      $2,421.15         $1,797.30
 01/21         $585.05         $585.05                  $100.82               $96.47*  *             FHAMIP INS                     $2,905.38         $2,285.88
 01/21          $0.00           $0.00                  $1,035.00           $1,029.00*  *             HAZARD SFR                     $1,870.38         $1,256.88
 02/21         $585.05         $585.05                  $100.82               $96.47*  *             FHAMIP INS                     $2,354.61          $1,745.46
 03/21         $585.05         $585.05                  $100.82               $96.47*  *             FHAMIP INS                     $2,838.84         $2,234.04
 04/21         $585.05         $585.05                  $100.82              $96.47*E *E             FHAMIP INS                     $3,323.07         $2,722.62
 05/21         $585.05         $585.05                     $0.00           $2,711.60E  E             COUNTY TAX                     $3,908.12           $596.07
 05/21          $0.00           $0.00                   $100.82              $96.47*E *E             FHAMIP INS                     $3,807.30           $499.60
 Total        $7,020.60       $8,171.38               $7,020.58            $10,595.23                    Total                     $3,807.30          $499.60
            Projected                           Projected                                                                          Current       Required
            Payment                           Disbursement                                           Description                   Balance        Balance
 Month                                                                                                                                           Projected
                                                                                                        Start                      $499.60           $1,995.36
 06/21          $634.15                                   $96.47                                     FHAMIP INS                     $1,037.28         $2,533.04
 06/21          $178.56                                    $0.00                                       BK ADJ                       $1,215.84          $2,711.60
 07/21          $634.15                                   $96.47                                     FHAMIP INS                      $1,753.52        $3,249.28
 08/21          $634.15                                $2,711.60                                     COUNTY TAX                     ($323.93)          $1,171.83
 08/21            $0.00                                   $96.47                                     FHAMIP INS                     ($420.40)        $1,075.36<
 09/21          $634.15                                   $96.47                                     FHAMIP INS                       $117.28          $1,613.04
 10/21          $634.15                                   $96.47                                     FHAMIP INS                       $654.96          $2,150.72
 11/21          $634.15                                   $96.47                                     FHAMIP INS                     $1,192.64         $2,688.40
 12/21          $634.15                                   $96.47                                     FHAMIP INS                     $1,730.32         $3,226.08
 01/22          $634.15                                   $96.47                                     FHAMIP INS                     $2,268.00          $3,763.76
 01/22            $0.00                                $1,029.00                                     HAZARD SFR                     $1,239.00          $2,734.76
 02/22          $634.15                                   $96.47                                     FHAMIP INS                      $1,776.68        $3,272.44
 03/22          $634.15                                   $96.47                                     FHAMIP INS                     $2,314.36          $3,810.12
 04/22          $634.15                                   $96.47                                     FHAMIP INS                     $2,852.04         $4,347.80
 05/22          $634.15                                $2,711.60                                     COUNTY TAX                       $774.59         $2,270.35
 05/22            $0.00                                   $96.47                                     FHAMIP INS                       $678.12         $2,173.88
 Total        $7,788.36                               $7,609.84                                         Total                        $678.12         $2,173.88

Bankruptcy Adjustment- The Prior Year Account History and Coming Year Projections section of the Annual Escrow Account Disclosure Statement may
contain a line item called "Bankruptcy Adjustment". This amount is a credit based upon the unpaid portion of the escrow funds listed on the proof of claim to
be paid through the Chapter 13 plan. The amount of the credit is calculated and applied to reach the minimum required balance for the escrow account as
allowed under the loan documents and applicable non-bankruptcy law. The credit may not represent the total outstanding amount of escrow funds owed in the
proof of claim but ensures that any escrow funds listed on the proof of claim to be paid through the plan will not be collected through the escrow shortage or
surplus listed in the Annual Escrow Account Disclosure Statement. In some instances, only a portion of the proof of or surplus listed in the Annual Escrow
Account Disclosure Statement. In some instances, only a portion of the proof of claim escrow funds are listed as a credit to reach the required minimum
account balance.
You will receive an Annual Escrow Account Disclosure Statement reﬂecting the actual disbursements at the end of the next escrow analysis cycle. However,
you should keep this statement for your own records for comparison. If a previous escrow analysis statement was sent to you by your previous servicer, please
refer to that statement for comparison purposes. If you have any questions, please call our Bankruptcy Department at 1-877-343-5602. Our hours of
operation are Monday through Friday from 8 a.m. to 5 p.m. (CT). Visit us on the web at www.mrcooper.com for more information.

Note: Any disbursements listed after the date of this statement are assumed to be projected or estimated.
